Notice of Pre-AIA  or AIA  Status
REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-47 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The closest prior art Ohshima et al (U.S. Pat. No. 6,951,515) which discloses an augmented reality game system.  However, Ohshima singularly or in combination fail to disclose the recited feature:
	As per claims 1 “utilizing a detector to determine landscape characteristics of said physical playfield, wherein said video game logic utilizes said landscape characteristics in providing said video game, and utilizing a location device to determine the physical location of said locating device on the physical playfield, wherein said video 

Please amend abstract as follows:
	Handheld location based games are provided in which a user’s physical location correlates to the virtual location of a virtual character on a virtual playfield.  Augmented Reality (AR) systems are provided in which video game indicia are overlaid onto a user’s physical environment.  A landscape detector is provided that may obtain information about the user’s landscape, in addition to the user’s location, in order to provide overlaying information to an AR head-mounted display and control information to non-user controlled video game characters.

As per claim 1 “a detector that is operable to be head-worn, wherein said detector is operable to determine landscape characteristics of said physical playfield, wherein said landscape characteristics are utilized by said location-based video game; and a device for updating the physical location of said device on said physical playfield, wherein the physical location of said device is utilized by said location-based video game”.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571)272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM. Hoteler.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PIERRE E ELISCA/Primary Examiner, Art Unit 3715